PER CURIAM.
Appellant contends there are sentencing errors in this case. We agree, and reverse and remand with direction to the trial court to require of the state further evidence that will clarify of what felonies and misdemeanors appellant was convicted, as well as evidence that will indicate when and under what circumstances the warrant for appellant’s arrest in this case was actually issued. Furthermore, the reasons given by the trial court for departure from the guidelines were not sufficient; therefore, appellant’s V-k year sentence is reversed, with direction that his sentence be recalculated on remand once appellant’s score is determined.
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.